UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-158986 PIMI AGRO CLEANTECH, INC. (Exact name of registrant as specified in its charter ) Delaware 26-4684680 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 269 South Beverly Drive suite 1091 Beverly Hills California 90212 USA (Address of principal executive offices) (310) 203-8278 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No þ The number of shares of common stock outstanding as of March 31, 2010 was 6,641,735. 1 PIMI AGRO CLEANTECH, INC. AND ITS SUBSIDIARY (A Development Stage Company) Condensed Consolidated Financial Statements as of March 31, 2010 (Unaudited) 2 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) Condensed Consolidated Financial Statements as of March 31, 2010 (Unaudited) Table of Contents Page Condensed Consolidated Financial Statements Balance Sheets 4 Statements of Operations 5 Statements of Changes in Shareholders’ Equity (Deficit) 6– 10 Statements of Cash Flows 11 Notes to the Consolidated Financial Statements 12 – 15 The accompanying notes are an integral part of the financial statements. 3 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS US dollars March 31, December 31, 2009(*) (unaudited) A S S E T S Current Assets Cash and cash equivalents - Accounts receivable Other current assets Total current assets Property and Equipment, Net Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND SHAREHOLDERS’ DEFICIT Current Liabilities Credit from banking institution Accounts payable: Trade Other Total current liabilities Liability for employee rights upon retirement Total liabilities Shareholders’ Deficit Common stocks of US$0.01 par value ("Common stocks"): 30,000,000 shares authorized as of March31, 2010 and December31, 2009; issued and outstanding 6,614,335 shares and 6,573,110 shares as of March31, 2010 and December31, 2009, respectively Additional paid in capital Accumulated other comprehensive loss ) ) Deficit accumulated during the development stage ) ) Total shareholders' deficit ) ) Total liabilities and shareholders’ deficit (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 4 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS US dollars (except for share data) Three month period ended March 31, Cumulative period from January14, 2004 (date of inception) until March31, 2009(*) 2010(*) (unaudited) (unaudited) Revenues from sales of products Research and development expenses ) ) ) General and administrative expenses ) ) ) Operating loss ) ) ) Financing income (expenses), net ) ) Loss from continuing operation ) ) ) Loss from discontinued operation, net - - ) Net loss for the period ) ) ) Net loss per share (basic and diluted) ) ) Weighted average number of shares outstanding (basic and diluted) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 5 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) (*) US Dollars (except for share data) Common stock Accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) Receipts on account of shares Accumulated deficit Total shareholders equity (deficit) January 14, 2004 (date of inception) - 120,000 common stock issued for cash of US$0.002 per share ) - - - Balance as of December 31, 2004 ) - - - Loss for the year - ) ) Gain on translation of subsidiary functional currency to the reporting currency - Total comprehensive loss ) Receipts on account of shares - Balance as of December31, 2005 ) ) ) Loss for the year - ) ) Loss on translation of subsidiary functional currency to the reporting currency - - - ) - - ) Total comprehensive loss ) Issuance of 25,200 common stock for cash ofUS$7.50 per share on January2, 2006 - ) - Issuance of 24,000 common stock for cash of US$7.56 per share on July19, 2006 - - - Issuance of 72,000 common stock for cash of US$7.53 per share on December28, 2006 - - - Issuance of 1,688 common stock for cash of US$8.33 per share on December28, 2006 17 - - - Receipts on account of shares - Balance as of December 31, 2006 ) ) ) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 6 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) (*) (cont.) US Dollars (except for share data) Common stock Accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) Receipts on account of shares Accumulated deficit Total shareholders equity (deficit) Loss for the year - ) ) Loss on translation of subsidiary functional currency to the reporting currency - - - ) - - ) Total comprehensive loss ) Issuance of 8,708 common stock for cash of US$2.37 per share, 30,006 common stock for cash of US$3.28 per share, 7,754 common stock for cash of US$0.0025 per share and 591 common stock for cash of US$3.45 per share in April 2007 - ) - Issuance of6,937 common stock for cash of US$4.10 per share in June 2007 69 - - - Issuance of 747,390 common stock for cash of US$0.078 per share in July 2007 - - - Issuance of 996,520 common stock for cash of US$0.024 per share in August 2007 - - - Issuance of 996,520 common stock for cash of US$0.024 per share in November 2007 - - - Issuance of 996,520 common stock for cash of US$0.0026 per share in December 2007 ) - - - Receipts on account of shares - Balance as of December 31, 2007 ) ) ) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 7 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) (*) (cont.) US Dollars (except for share data) Common stock Accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) Receipts on account of shares Accumulated deficit Total shareholders equity (deficit) Loss for the year - ) ) Gain on translation of subsidiary functional currency to the reporting currency - Total comprehensive loss ) Issuance of 716,589 common stock for cash of US$0.041 per share in February 2008 - - - Issuance of 235,334 common stock for cash of US$0.72 per share in February 2008 - ) - Issuance of 291,515 common stock for cash of US$0.69 per share in June 2008 - - - Issuance of 310,382 common stock for cash of US$0.71 per share in September 2008 - - - Issuance of 444,004 common stock for cash of US$0.74 per share in November 2008 - - - Stock based compensation - Balance as of December 31, 2008 ) - ) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 8 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) (*) (cont.) US Dollars (except for share data) Common stock Accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) Receipts on account of shares Accumulated deficit Total shareholders equity (deficit) Loss for the year - ) ) Gain on translation of subsidiary functional currency to the reporting currency - - - ) - - ) Total comprehensive loss ) Issuance of 26,399 common stock for cash of US$1.33 per share in January 2009 - - - Issuance of 3,373 common stock for cash of US$1.33 per share in March 2009 34 - - - Issuance of 201,972 common stock for cash of US$0.73 per share in March 2009 - - - Issuance of 45,328 common stock for cash of US$1.32 per share in March 2009 - - - Issuance of 4,459 common stock for cash of US$1.32 per share in April 2009 45 - - - Issuance of 45,328 common stock for cash of US$1.32 per share in June 2009 - - - Issuance of 40,000 common stock for cash of US$1.35 per share in June 2009 - - - Issuance of 20,000 common stock for cash of US$1.35 per share in August 2009 - - - Issuance of 20,000 common stock for cash of US$1.35 per share in September 2009 - - - Issuance of 35,000 common stock for cash of US$1.35 per share in October 2009 - - - Issuance of 45,330 common stock for cash of US$1.32 per share in October 2009 - - - Issuance of 54,263 common stock for cash of US$1.35 per share in November 2009 - - - Stock based compensation - Balance as of December 31, 2009 ) - ) ) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 9 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) (*) (cont.) US Dollars (except for share data) Common stock Accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) Receipts on account of shares Accumulated deficit Total shareholders equity (deficit) Loss for the period - ) ) Gain on translation of subsidiary functional currency to the reporting currency - - - ) - - ) Total comprehensive loss ) Issuance of 3,225 common stock for cash of US$1.55 per share in February 2010 32 - - - Issuance of 35,000 common stock for cash of US$1.35 per share in February 2010 - - - Stock based compensation (**) 30 - - - Balance as of March 31, 2010 (unaudited) ) - ) ) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. (**) Including US$ 4,050 with respect to the issuance of 3,000 common stock to a service provider. The accompanying capital notes are an integral part of the consolidated financial statements. 10 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars (except for share data) Three month period ended March 31, Cumulative period from January14, 2004 (date of inception) until March31, 2009(*) 2010(*) (unaudited) (unaudited) Cash flows from operating activities: Net loss for the period ) ) ) Adjustments to reconcile net loss for the period to net cash used in operating activities: Depreciation Increase in liability for employee rights upon retirement Stock based compensation Interest from shareholders loans - - ) Changes in assets and liabilities: Decrease (increase) in accounts receivable ) Increase in other current assets ) ) ) Increase in accounts payable – trade Increase in accounts payable – other Net cash used in operating activities of continuing operations ) ) ) Net cash used in operating activities of discontinued operations - - Net cash used in operating activities ) ) ) Cash flows from investment activities: Increase in funds in respect of employee rights upon retirement ) ) ) Purchase of property and equipment - ) ) Net cash used in investment activities ) ) ) Cash flows from financing activities Credit from banking institutions - Issuance of common stock Payment on account of shares - - Loans from shareholders - - Deferred issuance expenses - ) - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Increasein cash and cash equivalents Cash and cash equivalents at beginning of the period - - Cash and cash equivalents at end of the period Supplementary information on investment activity not involving cash flow: During the three month period ended March 31, 2010 the Company purchased property and equipment in an amount of US$ 7,675. (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary Pimi Agro Cleantech Ltd., which was acquired by the Company from its shareholders on April27, 2009. The accompanying capital notes are an integral part of the consolidated financial statements. 11 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE1 - GENERAL A. Organization and nature of operations Pimi Agro Cleantech, Inc. (the "Company") was incorporated on April1, 2009, under the laws of the State of Delaware.On April27, 2009, the Company acquired from its shareholders all of the issued and outstanding shares of Pimi Agro Cleantech Ltd. (hereinafter: "Pimi Israel"), including preferred and ordinary shares.As a consideration for the transaction, the Company issued its shareholders an equal number of its common stock (6,313,589 shares). As a result of the acquisition, Pimi Israel became a wholly-owned subsidiary of the Company. The transaction involves companies under common control, and accordingly, the acquisition has been accounted for at historical cost in a manner similar to a pooling of interests.On this basis, the stockholders’ equity has been retroactively restated to reflect the equivalent number of shares of common stock of the Company issued for the acquisition of Pimi Israel as if such shares were issued at the dates they were issued by Pimi Israel to its shareholders on the basis of 1 common stock for each 1 preferred share or 1 ordinary share of Pimi Israel.The historical financial statements prior to April 27, 2009 were retroactively restated to reflect the activities of Pimi Israel. Pimi Israel was incorporated in 2004 and commenced its operations in 2005. Pimi Israel develops, produces and markets products for improving the quality and extending the shelf-life of fruits and vegetables. Since its inception, Pimi Israel has devoted substantially all of its efforts to business planning, research and development and raising capital, and has not yet generated significant revenues.Accordingly, Pimi Israel and the Company are considered to be in the development stage as defined in FASB Accounting Standards Codification (ASC) Topic915, "Development Stage Entities". B. Going concern uncertainty Since its incorporation (April1, 2009), the Company does not have any operations other than those carried out by Pimi Israel.The development and commercialization of Pimi Israel's product will require substantial expenditures.Pimi Israel has not yet generated sufficient revenues from its operations to fund its activities, and is therefore dependent upon external sources for financing its operations. There can be no assurance that Pimi Israel will succeed in obtaining the necessary financing to continue its operations. Since inception, Pimi Israel has suffered accumulated losses in an amount of US$3,280,755 and has a cumulative negative operating cash flow of US$(2,746,688). These factors raise substantial doubt about Pimi Israel and therefore, the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. C. Risk factors The Company and Pimi Israel (the "Group") have a limited operating history and faces a number of risks, including uncertainties regarding finalization of the development process, demand and market acceptance of the Group's products, the effects of technological change, competition and the development of other new products.Additionally, other risk factors also exist, such as the ability to manage growth and the effect of planned expansion of operations on the Group's future results. In addition, the Group expects to continue incurring significant operating costs and losses in connection with the development of its products and increased marketing efforts. As mentioned above, the Group has not yet generated significant revenues from its operations to fund its activities, and therefore the continuance of its activities as a going concern depends on the receipt of additional funding from its shareholders and investors. 12 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (cont.) NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The financial statements were prepared in accordance with accounting principles generally accepted in the United States of America. A. Basis of presentation The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments necessary (consisting of normal recurring adjustments) for a fair presentation of the Company’s financial position at March31, 2010 and the results of its operations and cash flow for the three month period then ended. The unaudited interim financial statements were prepared on a basis consistent with the Company’s annual financial statements on Form 10-K for the year ended December31, 2009.Results of operations for the three month period ended March31, 2010 are not necessarily indicative of the operating results that may be expected for the year ending December 31, 2010. The consolidated balance sheet as of December 31, 2009 was derived from the audited financial statements at that date but does not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December31, 2009. B. Recently issued accounting pronouncements 1. ASC Topic 605 - 25 “Revenue Recognition - Multiple-Element Arrangements” In October 2009, the FASB issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June15, 2010 (fiscal year 2011 for the Company), with early adoption permitted, modify the criteria for recognizing revenue in multiple element arrangements and require companies to develop a best estimate of the selling price to separate deliverables and allocate arrangement consideration using the relative selling price method. Additionally, the amendments eliminate the residual method for allocating arrangement considerations. The Company is currently evaluating the impact that the adoption would have on its consolidated financial statements, if any. 2. ASC Topic 820, “Fair Value Measurements and Disclosures” In January 2010, the FASB updated the “Fair Value Measurements Disclosures” accounting standard. This update will require (a)an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (b)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs). The update clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value, and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs. 13 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (cont.) NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (cont.) B. Recently issued accounting pronouncements (cont.) 2. ASC Topic 820, “Fair Value Measurements and Disclosures” (cont.) As applicable to the Company, the update became effective as of the beginning of the three month period ended March 31, 2010 (the first interim or annual reporting period beginning after December15, 2009), except for the disclosures of the Level 3 roll forward information, which is required for annual reporting periods beginning after December15, 2010 and for interim reporting periods within those years. The adoption of the new guidance did not have a material impact on the Company’s financial position, results of operations or cash flows. C. Fair value of financial instruments ASC Topic 825-10 (formerly SFAS 107, “Disclosures about Fair Value of Financial Instruments”) defines financial instruments and requires disclosure of the fair value of financial instruments held by the Company. The Company considers the carrying amount of cash and cash equivalents, accounts receivable, other receivables, Credit from banking institution, accounts payable and other payables, to approximate their fair values because of the short period of time between the origination of such instruments and their expected realization. The Company applies ASC Topic 820-10 (formerly SFAS 157, “Fair Value Measurements”) which defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and requires disclosures for fair value measures. As of March 31, 2010 the Company did not identify any assets or liabilities that are required to be presented on the balance sheet at fair value in accordance with ASC 820-10. NOTE 3 - LOSS PER SHARE Basic loss per share is computed by dividing net loss by the weighted average number of shares outstanding during the period. The net loss and the weighted average number of shares used in computing basic and diluted loss per share for the three month periods ended March31, 2010 and 2009 are as follows: US dollars Three month period ended March 31, Net loss used for the computation of loss per share generated from continuing operation Number of shares Three month period ended March 31, Weighted average number of shares used in the computation of basic and diluted earnings per share (*) The effect of the inclusion of options for the three month period ended March31, 2010 and 2009 is anti-dilutive. 14 PIMI AGRO CLEANTECH, INC.AND ITS SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (cont.) NOTE 4 - SUBSEQUENT EVENTS A. In April 2010, the Company executed 3 Securities Purchase Agreements with three qualified institutional buyers (the “Subscribers”), namely, Iowa’s TSA Trust Fund, PFFI Ret. Foundation, and Oregon Orate – OSGP Fund, in connection with a private placement in the aggregate amount of $2,082,400. Upon receipt of the investment, the Company will issue to the Subscribers an aggregate of 1,096,000 shares of its common stock, par value $0.01, at a purchase price of $1.90 per share. B. On April 29, 2010, the Company issued Convertible Debentures in the sum $60,000 to one of its Shareholders, or its registered assigns, which can be converted until April29, 2011 for common shares of the corporation, at the price of $1.35 per share. The loan bears interest of 8% per annum. In addition, on April29, 2010, the Company issued a warrant to purchase 44,444 shares of common stock of the corporation to the same Shareholder, at a purchase price of $1.35 per share to be exercised until October 30, 2011. C. On May 13, 2010, the Company issued Convertible Debentures in the sum of $20,000 to one of its Shareholders, or its registered assigns, which can be converted until May 13, 2011 for common shares of the corporation, at the price of $1.35 per share. The loan bears interest of 8% per annum.In addition, on May 13, 2010, the Company issued a warrant to purchase 14,815 shares of common stock of the corporation to the same Shareholder, at a purchase price of $1.35 per share to be exercised until November 13, 2011. D. On May 16, 2010, the Company issued Convertible Debentures in the sum of $79,808 to one of its Shareholders, or its registered assigns, which can be converted until May 15, 2011 for common shares of the corporation, at the price of $1.35 per share. The loan bears interest of 8% per annum. In addition, on May 16, 2010, the Company issued a warrant to purchase 59,117 shares of common stock of the corporation to the same Shareholder, at a purchase price of $1.35 per share to be exercised until November 15, 2011. NOTE 4 - EVENTS DURING THE REPORTING PERIOD On March31, 2010, the Company issued 30,000 shares of its common stock to Lampost Capital LLC in consideration for the financial advisory services that will be rendered to the Company commencing March1, 2010 and until December31, 2010. The shares are forfeitable upon termination of the agreement by the advisor, and will be vested on a pro-rata basis over the term of the agreement. The advisor will be entitled to a transaction finder's fee of certain percentage (up to 5%) of the proceeds of a transaction (as defined in the agreement) with a third party introduced to the Company by the advisor. In addition, the advisor will be entitled to a financing fee in the event that the advisor will effect, introduce or participate in a financing transaction of a debt or equity.In which case, the fee shall be mutually determined between the Company and the advisor at the time of such financing. The accompanying notes are an integral part of the financial statements. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Statement of Forward-Looking Information In this quarterly report, references to "Pimi Agro CleanTech, Inc.," "Pimi," "the Company," "we," "us," and "our" refer to Pimi Agro Cleantech, Inc. and its wholly owned subsidiary, Pimi Agro CleanTech, Ltd. Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of FinancialCondition and Results of Operation," and "Risk Factors" In 2009 10K. They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our proposed product line; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors" in 2009 10K, that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to: our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to manufacture suitable products at competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. Overview Pimi was established in 2004 to develop and sell environmentally friendly alternative solutions to current methods for pre and post harvest treatments of fruits and vegetables. Current methods in practice use residue of harmful chemical pesticides. Pimi Israel and its Co- founder, Mr. Nimrod Ben Yehuda, have invested many years of research in developing eco-friendly solutions; the company’s technology platform is based on a unique and patented formulation of Stabilized Hydrogen Peroxide (“STHP”) for the treatment of fruits and vegetables. Pimi has also developed a controlled distribution system to apply its solution while maintaining humidity at the highestrequired levels in storage rooms utilizing advanced technology to create micro droplets, in accordance with a special working protocol developed by Pimi. Pimi is addressing the immediate need for developing treatment and season-long harvest storage that is chemical-free and environmentally friendly. As of the date of the filing of this report, Pimi is focusing on the treatment of potatoes, which is the second largest stored crop world-wide (after grains), and is therefore Pimi’s first sales target. The market for Pimi’s products is divided into two sections: (i) stored potatoes (for both table and processed potatoes), where Pimi’s products prevent quality losses due to sprouting and diseases, and (ii) the market of seeds potatoes where our products aim to prevent diseases and pathogens. Company History Pimi Israel was established in 2004 with a vision towards developing environmentally friendly and organic alternative solutions to current chemical treatments of agricultural harvest, such as fruits, vegetables and grains, thereby improving the well-being of consumers, growers and the environment. Pimi Israel has devoted significant research in developing environmentally friendly solutions for pre and post harvest treatments of fruits and vegetables. The company's technology is based on a unique, patented formulation of Stabilized Hydrogen Peroxide, combined with a controlled distribution system used to apply it, as well as to maintain humidity at optimal levels in storage rooms. On April 27, 2009 we purchased all the issued and outstanding shares of Pimi Israel from Pimi Israel’s shareholders in consideration for 6,313,189 shares of our Common Stock (the “Exchange Agreement"). As a result, Pimi Israel became a wholly-owned subsidiary of the Company. Pimi is addressing the immediate need of minimizing crop loss during season-long harvest storage as well as replacing chemical residue chemicals that are consumed in packing lines to increase nature shelf life, using treatments that are environmentally friendly. Current industry treatments are based on harmful chemicals that are gradually being banned by regulatory bodies throughout the world. Due to the magnitude of this unsolved problem and the enormous impact of a long-awaited solution in the global agricultural industry, management believes that Pimi is positioned to become a leading company in this field. 16 CRITICAL ACCOUNTING POLICIES The Securities and Exchange Commission ("SEC") defines "critical accounting policies" as those that require application of management's most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Our accounting policies are described in Note 2 to the financial statements appearing elsewhere in 2009 10K report. Not all of the accounting policies require management to make difficult, subjective or complex judgments or estimates. Due to the early stage of operations of the Company there are no accounting policies that are considered to be critical accounting policies by the management. Recently issued accounting pronouncements ASC Topic 605 - 25 “Revenue Recognition - Multiple-Element Arrangements” In October 2009, the FASB issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June15, 2010 (fiscal year 2011 for the Company), with early adoption permitted, modify the criteria for recognizing revenue in multiple element arrangements and require companies to develop a best estimate of the selling price to separate deliverables and allocate arrangement consideration using the relative selling price method. Additionally, the amendments eliminate the residual method for allocating arrangement considerations. The Company is currently evaluating the impact that the adoption would have on its consolidated financial statements. ASC Topic 820, “Fair Value Measurements and Disclosures” In January 2010, the FASB updated the “Fair Value Measurements Disclosures” accounting standard. This update will require (a)an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (b)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs). The update clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value, and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs. As applicable to the Company, the update became effective as of the beginning of the three month period ended March 31, 2010 (the first interim or annual reporting period beginning after December15, 2009), except for the disclosures of the Level 3 roll forward information, which is required for annual reporting periods beginning after December15, 2010 and for interim reporting periods within those years. The adoption of the new guidance did not have a material impact on the Company’s financial position, results of operations or cash flows. RESULTS OF OPERATIONS – THREE MONTHS ENDED MARCH 31, 2, 2009 Total Net Sales:Total Net Sales increased $28,402 or 305% to $37,708 in the 3 months ended March 31, 2010 from $9,306 for the 3 months ended March 31, 2009.Increase of revenue was derived from sales of our products and technology to pilot rooms in UK and Israel.The Company’s products and technology are still in development stage and have not been actively marketed to date. R&D Expenses: Total net R&D Expenses for the 3 month ended March 31, 2010 of $ 156,213 decreased $35,639 or 19% from the $191,852 for the 3 months ended March31, 2009, due to decrease in cost of labor and professional services in the amount of $26,658, travel and other expenses of $8,981 General and Administrative Expenses :General and administrative expenses increased by $54,638 or 166% in the 3 months ended March31, 2010to $87,470 from $32,832 in the 3 months ended March31, 2009mostly due to increase in professional fee expenses ($46,113) and other expenses and salaries ($8,525). Loss from Operations:Loss from operations for the 3 months ended March 31, 2010 of $205,975 was down $9,403 or 4% from the loss from operations in the 3 months ended March 31, 2009 of $215,378 as a result of the decrease in R&D expenses ($35,639), and growth of sales ($28,402).which were partially balanced by increase in G&A expenses ($54,638). 17 Financing Expenses:Total financing income in the 3 months ended March 31, 2010 amounted to $991, which were $5,041 lower than our financing expenses of $4,050 in the 3 months ended March 31, 2009. This wasa mostly a result of income from exchange rates. Net Loss :Net loss of $204,984 in the 3 months ended March 31, 2010 was $14,444 or 7% lower than the net loss in the 3 months ended March31, 2009 of $219,428 due to the decrease inR&D expenses ($35,639), growth of sales ($28,402) and Financing expenses ($4,050),which were partially balanced by increase in G&A expenses ($54,638) Liquidity and Capital Resources As of March 31, 2010, we had liabilities of $544,084 ($386,919 as of December, 2009), including $351,196 ($190,150 as of December 31, 2009) of third party liabilities, and $192,995 ($124,231 as of December 31, 2009) was due to related parties.The amounts due to related parties are for consulting services and salaries As of March 31, 2010 we used credit lines in the sum of $49,081. As of May 1, 2010 we have cash on hand in the net amount of $12,000. Currently our net burn rate is approximately $90,000 per month. Thus, we will need additional sums of approximately $1,000,000 through December 2010. The Company has sustained operating losses and its cash needs extend beyond its current resources. Subsequent to May 2010, the Company will exhaust most of its liquidity. In addition, the Company does not have a reliable consistent source of future funding. These factors create an uncertainty about the Company’s ability to continue as a going concern. The Company anticipates that it will begin to realize material revenues in the potato season of 2011 (the third and fourth quarters of 2011), as clients will begin to utilize and pay for the Company’s product and technology, and the Company determined that approximately $2.5 million of additional funding is necessary to bridge the Company to the larger revenue sales that were due to begin in 2011.Realization of revenues is subject to regulatory approval of the relevant regulator, in each country where we intend to deliver, distribute and sell our products, which we currently do not have, except for the state of Israel. Net Cash Used in Operating Activities for the three months period ended March 31, 2010 and March 31, 2009 Net cash used in operating activities, generated from continuing operations was $87,622 and $96,632 for the three months period ended March 31, 2010and 2009, respectively. Net cash used in operating activities primarily reflects the net loss for those periods $204,984 and $219,428 respectively, which was reduced in part by none cash stock-based compensation $21,476 and $25,546, respectively and cash provided due to changes in operating assets and liabilities in the amounts of $95,886 and $97,250, respectively. Net Cash Used in Investing Activities for the three months periods ended March 31, 2010 and March 31, 2009 Net cash used in investing activities was $3,755, and $8,314 for the three month period ended March 31,2010, and 2009, respectively, and was used primarily to purchase equipment (such as computers, R&D and office equipment), and fund deposits in respect of employees rights upon retirement. Net Cash Used in Financing Activities for thethree months periods ended March 31, 2010 and March 31, 2009 Net cash provided by financing activities was $91,864, and $132,126 for the three month period ended March 31, 2010 and 2009, respectively, which is primarily attributable to capital raised in the amounts of $52,252 and $245,000 respectively, usage of credit lines inthe amount of $39,612 and $0,respectively , reduced by deferred issuance expenses inthe amount of ($0) and ($112,874), respectively. Management believes that as a result of anticipated financing in 2010 from the pension funds, and with certain revenues to be received from the sale and delivery of its products to clients, there will be sufficient capital to meet cash needs for the year ended December 31, 2010, and afterwards. Management believes that the funds received from the new investors will allow us to meet the regulatory requirements and to generate sales of its development stage products towards Potatoes, Citrus, Yams, Onions and others to come. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures ITEM 3.Quantitative and Qualitative Disclosures About Market Risk Not applicable. 18 ITEM 4T.Controls and Procedures (a)Evaluation of Disclosure Controls and Procedures. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”), as ofMarch 31, 2010. Disclosure controls and procedures are those controls and procedures designed to provide reasonable assurance that the information required to be disclosed in our Exchange Act filings is (1) recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission’s rules and forms, and (2) accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2010, our disclosure controls and procedures were not effective.This was due to deficiencies that existed in the design or operation of our internal control over financial reporting that adversely affected our disclosure controls and therefore may be considered “material weaknesses.” Based on the size of the Company and depth of accounting personnel assignment of tasks does not allow for proper maintenance of segregation of duties.Additionally, the Company does not have an audit committee to oversee the financial reporting and disclosure process. Management, including our Chief Executive Officer and Chief Financial Officer, is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a – 15(f).Management conducted an assessment as of March 31, 2010 of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).Based on that evaluation, management concluded that our internal control over financial reporting as of March 31, 2010, was not effectivein the specific areas described in the “Disclosure Controls and Procedures” section above and as specifically described in the paragraphs below. The material weaknesses we have identified include: As of March 31, 2010, our Chief Executive Officer and Chief Financial Officer identified the following specific material weaknesses in the Company’s internal controls over its financial reporting process: - There is a lack of sufficient accounting staff, which results in a lack of segregation of duties necessary for a good system of internal control. - The Company does not have an audit committee to oversee the financial reporting and disclosure process. In light of the forgoing, once we have adequate funds, management plans to hire additional personnel and implement an audit committee charter for oversight of the financial reporting and disclosure process.We believe these actions will remediate the material weaknesses.However, the material weaknesses will not be considered remediated until the applicable controls operate for a sufficient period of time and management has concluded, through testing, that these controls are operating effectively. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements should they occur. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the control procedure may deteriorate. (b) Changes in Internal Control Over Financial Reporting.During the quarter ended March 31, 2010, there were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 13a-15 or Rule 15d-15 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 19 PART II - OTHER INFORMATION ITEM 1.Legal Proceedings From time to time, we may be a defendant and plaintiff in various legal proceedings arising in the normal course of our business. We are currently not a party to any material pending legal proceedings or government actions, including any bankruptcy, receivership, or similar proceedings. In addition, management is not aware of any known litigation or liabilities involving the operators of our properties that could affect our operations. Should any liabilities be incurred in the future, they will be accrued based on management’s best estimate of the potential loss. As such, there is no adverse effect on our consolidated financial position, results of operations or cash flow at this time. Furthermore, management does not believe that there are any proceedings to which any director, officer, or affiliate of the Company, any owner of record of the beneficially or more than five percent of the common stock of the Company, or any associate of any such director, officer, affiliate of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. ITEM 1A.Risk Factors In addition to other information set forth in this Report, you should carefully consider the risk factors previously disclosed in “Item 1A to Part 1” of our Annual Report on Form 10-K for the year ended December 31, 2009.There were no material changes from the risk factors during the three months ended March 31, 2010. ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. On March31, 2010, the Company issued 30,000 shares of its common stock to Lampost Capital LLC in consideration for the financial advisory services that will be rendered to the Company commencing March1, 2010 and until December31, 2010. The shares are forfeitable upon termination of the agreement by the advisor, and will be vested on a pro-rata basis over the term of the agreement. ITEM 3.Defaults Upon Senior Securities None. ITEM 4.Submission of Matters to a Vote of Security Holders None. ITEM 5. Other Information None. ITEM 6.Exhibits EXHIBIT NUMBER DESCRIPTION 31.1 Certification by Chief Executive Officer pursuant to Sarbanes Oxley Section 302 (1) Certification by Chief Financial Officer pursuant to Sarbanes Oxley Section 302 (1) 32.1 Certification by Chief Executive Officer pursuant to 18 U.S.C. Section 1350 (1) 32.2 Certification by Chief Financial Officer pursuant to 18 U.S.C. Section 1350 (1) (1)Filed herewith. 20 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on this 20th day of May 2010. PIMI AGRO CLEANTECH, INC. By: /s/Youval Saly Youval Saly Chief Executive Officer Principal Executive Officer By: /s/Avi Lifshitz Avi Lifshitz Chief Financial Officer Principal Accounting and Financial Officer 21
